ORDER
The Disciplinary Review Board having filed its decision with the Court on August 18, 1995, recommending that as reciprocal disci*474pline for his three-year suspension from practice in New York, SUNAO T.A. YAMADA of JERSEY CITY, who was admitted to the bar of this State in 1982, and who was thereafter temporarily suspended from practice by Order of this Court dated July 13, 1994, and who remains suspended at this time, be suspended from practice for a period of three years retroactive to July 13, 1994;
And the suspension of respondent in New York having been based on respondent’s assisting a client in conduct known to be illegal or fraudulent and his representation of clients with differing interests;
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that SUNAO T.A. YAMADA is hereby suspended from the practice of law for a period of three years, the suspension to be retroactive to July 13, 1994; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.